DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison (US 2884098) in view of Haraga et al. (US 6083604).
Regarding claims 1 and 16, Hutchison discloses an integral sealant O-ring 20 Fig. 1 for sealing fasteners in mating surfaces, comprising: an inner mating surface 111 having an inner hole for receiving a fastener 14; an outer mating surface 10 having an outer hole for receiving the fastener, the outer hole being aligned with the inner hole; the fastener having a shank portion 13 aligned through the inner hole and the outer hole and a head portion 21 protruding adjacent the inner mating surface for tightening the fastener; a chamfer 12 around the outer hole along a fay interface between the inner mating surface and the outer mating surface.  However, Hutchison fails to explicitly disclose a layer of sealant applied 
Hutchison also fails to explicitly disclose the arrangement of the chamfer being on the inner rather than the outer hole.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the arrangement of the chamfer to where the artisan would desire to provide enhanced sealing and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 2, 3, 17 and 18, Hutchison as modified fails to explicitly disclose wherein a width/depth of the chamfer 12 is less than or equal to half of the distance/thickness that the head portion overlaps the shank portion/outer mating surface.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the width/depth of the chamfer in order to provide sufficient sealing between the surfaces and since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) 	Regarding claims 4 and 19, Hutchison as modified fails to explicitly disclose wherein a cone angle of the chamfer is between about fifteen degrees to about sixty degrees with respect to a longitudinal direction of the shank portion.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cone angle of the chamfer to any number of In re Aller, 105 USPQ 233. 	Regarding claims 5 and 20, Hutchison as modified discloses wherein the integral sealant O-ring 20 is capable of preventing leakage from a wet wing aircraft along the shank portion 13 of the fastener 14 without a daub seal applied to the head portion of the fastener. 	
Allowable Subject Matter
Claims 6-11 are allowed.

Response to Arguments
Applicant's arguments filed 10/1/21 have been fully considered but they are not persuasive. Applicants argue that the Hutchison reference neither disclose nor suggest a chamfer on the inner surface, this is not persuasive, since the Hutchison reference discloses the use of a chamfer on a surface, it would have been an obvious modification to arrange the chamfer on either surface, and since as discussed above, rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Applicant further alleges that the taper of Hutchison would frustrate the intended purpose of the combination of Hutchison and Haraga.  The Examiner respectfully disagrees, moreover the test for obviousness, is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In response to applicant’s argument that the taper of Hutchison would frustrate the intended purpose of the combination of Hutchison and Haraga, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F. 2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Hutchison discloses an integral seal o-ring for sealing fasteners in mating surfaces.  Haraga teaches the use of sealant being place between mating surfaces for an enhanced bond.  It is this teaching that is being applied to Hutchison.  Hutchison already discloses all the other features required by the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675